TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00311-CV



                                 In re Benny Rivera Rodgers


                    ORIGINAL PROCEEDING FROM CONCHO COUNTY



                           MEMORANDUM OPINION


               Relator Benny Rivera Rodgers has filed in this Court an “Application for Writ of

Habeas Corpus to Set Bail Pending Appeal.” In the application, Rodgers asks that this Court set

bail in the amount of $10,000, “pending reversal or finality of his conviction” for the offense of

possession of a controlled substance, methamphetamine, in an amount less than one gram.1

               This Court’s original habeas-corpus jurisdiction is limited to proceedings in which

a person’s liberty is restrained because the person has violated an order, judgment, or decree

entered in a civil case.2 We do not have original habeas-corpus jurisdiction in criminal matters,




       1
         Rodgers’s appeal of that conviction is currently pending in this Court under appellate
cause number 03-14-00398-CR.
       2
         See Tex. Gov’t Code § 22.221(d); see also In re Krueger, No. 03-12-00838-CV, 2013 Tex.
App. LEXIS 5984, at *28 (Tex. App.—Austin May 16, 2013, orig. proceeding) (mem. op.) (granting
application for writ of habeas corpus in civil case).
including the setting of bail pending appeal.3 Consequently, we must dismiss for want of jurisdiction

Rodgers’s application for writ of habeas corpus.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

File: June 25, 2015




       3
          See Tex. Code Crim. Proc. art. 11.05 (granting original habeas-corpus jurisdiction in
criminal matters to trial courts and Court of Criminal Appeals); Ortiz v. State, 299 S.W.3d 930, 932
(Tex. App.—Amarillo 2009, no pet.); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San
Antonio 1999, no pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.]
1981, orig. proceeding); see also Ex parte Barnes, No. 03-13-00429-CV, 2013 Tex. App. LEXIS
8598, at *1-2 (Tex. App.—Austin July 12, 2013, original proceeding) (mem. op.).

                                                   2